      Case: 1:21-cr-00023 Document #: 8 Filed: 01/19/21 Page 1 of 2 PageID #:23




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                  312-435-5670
Clerk

                                  Transfer of Criminal Case

Date: 1/19/2021

Address: U.S.D.C. of Columbia

Case Title: USA v. Lyons

Northern District of Illinois Case No.: 21cr23-121    Other Court’s Case No.: 21mj37

Dear Sir/Madam:

Enclosed please find a certified copy of the docket sheet and documents being transferred to your
court pursuant to:


F.R.CR.P 5:                                                        In   Out

   Order.
   Commitment Order.
   Bond Transfer.
   Order Setting Conditions of Release.
   Appearance bond.
   Financial Affidavit.

18 U.S.C § 3605 Transfer of Jurisdiction Probation 22              In   Out

   Certified copy of the Probation 22 form.
   Indictment.
   Information.
   Superseding Indictment.
   Superseding Information.
   Sentencing Order.
   Amended Sentencing Order.
   Rule 12B form.
   Email us a certified copy of the charging instrument, judgment, signed Probation 22 form and
   the docket sheet.


Revised 10/03/16
      Case: 1:21-cr-00023 Document #: 8 Filed: 01/19/21 Page 2 of 2 PageID #:24




   F.R.Cr.P. 20       F.R.Cr.P. 21                          In      Out
   Indictment.
   Information.
   Superseding Indictment.
   Superseding Information.
   Sentencing Order.
   Consent to Transfer Jurisdiction.


                                                           Sincerely,
                                                           Thomas G. Bruton, Clerk of Court

                                                           By: /s/ J. Hollimon
                                                              Deputy Clerk


                   TO BE COMPLETED BY THE RECEIVING DISTRICT

 Please acknowledge receipt via email to: docketing_ilnd@ilnd.uscourts.gov

                                                           Clerk, U.S. District Court
 Date:                                                     By:
                                                           Deputy Clerk




Revised 10/03/16
